DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al (PCCP article 2013).
Bhattacharya et al disclose normal and inverse spinel 3d transition metal oxides for lithium battery cathode material, wherein the material has the general formula AB2O4, having two kinds of interstitial sites available for the cation: octahedral and tetrahedral (page 6486). Preferably the oxide includes LixM2O4, with M being Ti, V, Cr, Mn, Fe, Co, and/or Ni (page 6487). Examples include LiTi2O4, LiMn2O4, LiCo2O4, LiNi2O4 (instant claims 1-10). With respect to the property limitations of the instant claims 11-17, given that the reference describes compounds meeting the limitations of the instant claims and preferred examples, one of ordinary skill in the art would have expected the oxides of the reference to inherently possess the claimed properties absent evidence to the contrary. The reference is drawn to a lithium ion battery which is well known and conventional in the art to include a cathode and anode each comprising a current collector, and an electrolyte between them. One of ordinary skill in the art would immediately envisage the components and structure when the references discussed the active material in a lithium ion battery cathode.
 

Claim(s) 1-5, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogino (2017/0018761)
Ogino discloses a lithium ion battery comprising negative and positive electrodes and current collectors (instant claim 18), and an electrolyte (instant claims 20-22), wherein the active material includes a spinel structure oxide of LiMn2O4 ([0220]; instant claims 1-5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (10,854,923).
Xu et al disclose a lithium ion battery comprising a cathode and current collector, anode and current collector, and electrolyte, wherein the cathode active material may include LiNi0.5Mn1.5O4 spinel, which meets the limitations of the instant claims 1-5 (column 25, lines 28-51 and examples). 
	Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Xu et al, choosing as the cathode active material, the oxide described above, wherein the resultant material and device would also meet the limitations of the instant claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Instant claim 19 is indicated as containing allowable subject matter. References cited on the PTO-892 describe metal air batteries comprising catalysts, including those such as non-lithiated oxides (see 2019/0260064), but fails to teach the catalysts in combination with lithium transition metal oxides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722